EXHIBIT 10.2
AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT
     The EMPLOYMENT AGREEMENT entered into by and between Apollo Group, Inc.
(the “Company”) and Charles B. Edelstein (the “Executive”), dated July 7, 2008,
first amended effective October 31, 2008, and subsequently amended effective
February 23, 2009 (as amended, the “Agreement”), is hereby further amended
effective April 24, 2009, as follows:
     1. Section 2(a) of the Agreement is hereby amended to read in its entirety
as follows:
(a) Position. (i) The Executive will be employed as, and hold the title of, the
Company’s Co-Chief Executive Officer (“Co-CEO”). The Executive and the Company’s
other Co-CEO shall have primary responsibility for the implementation and
execution of the Company’s strategic business plans and objectives as approved
from time to time by the Company’s Board of Directors (the “Board”). The
Executive together with the Company’s other Co-CEO, shall have the authority and
responsibilities of the position of Chief Executive Officer (“CEO”) as allocated
between them in the attached Exhibit 1. The authority and responsibilities
contained in Exhibit 1 may be altered by the Board from time to time if in its
reasonable judgment the change is necessary to assure a proper and effective
organizational allocation of duties and responsibilities of the CEO position
between the Co-CEOs; provided, however, that any such subsequent change in the
duties and responsibilities of the Executive, without his consent, that results
in a material reduction of his duties and responsibilities shall constitute
grounds for a Good Reason termination. The Executive shall also have such
additional duties and responsibilities as directed and approved from time to
time by the Board. The Executive shall have the responsibility and duty to work
with and coordinate with the Company’s other Co-CEO. The Executive shall report
directly to the Board and shall have all the authority needed to perform the
duties and undertake the responsibilities of his position. The Executive will be
a member of the Board Chairman’s Cabinet and shall be involved in all the
Company’s major strategic decisions relating to the scope of his
responsibilities. The Executive will have the authority to hire appropriate
personnel as may be needed to carry out his duties. The Executive hereby agrees
that the change in his position from Chief Executive Officer to that of Co-CEO
pursuant to the terms of this Amendment No. 3 shall not constitute grounds for a
Good Reason termination under Section 7(c) of the Agreement or otherwise entitle
the Executive to any of the severance benefits set forth in Section 8(b) of the
Agreement.
ii) Any disagreements between the Co-CEOs shall be resolved by the Executive
Committee and that Committee’s decision shall be final.

 



--------------------------------------------------------------------------------



 



        (x) For purposes of this function of the Executive Committee, the
Executive Committee shall be chaired by John G. Sperling or, in his absence, by
Peter V. Sperling, in each case for so long as he is a member of the Board. In
connection with all other business of the Executive Committee, the Co-CEOs will
generally share the chairmanship of the Committee with each Co-CEO chairing
every other regular meeting of the Committee.
        (y) The composition of the Executive Committee shall not be changed
without the approval of the Board and a majority of the then serving Executive
Committee members. Any changes made to the membership of the Executive Committee
(other than as a result of a member ceasing employment with the Company) without
prior Board approval will automatically and immediately suspend the delegation
of the dispute resolution set forth herein, and the Board will resolve all
management disputes between the Co-CEOs until it has approved the membership of
the Executive Committee.
  (iii) For so long as Executive is serving as a Co-CEO, Executive shall be
deemed to be a Principal Executive Officer for purposes of the Company’s filings
with the Securities and Exchange Commission, including periodic reports and
other filings under the Securities Exchange Act of 1934, as amended.
     2. Section 2 of the Agreement is hereby amended to add Section 2(d) to read
as follows:
(d) Change in Co-CEO. If the Company’s other Co-CEO ceases to be employed by the
Company as Co-CEO, the Board may either appoint the Executive as the sole CEO of
the Company or may, in consultation with the Executive, appoint a replacement
for the Company’s other Co-CEO. If the Executive is not appointed the sole CEO,
the Board will give the Executive written notice of any tentative decision to
appoint a specified individual as Co-CEO before announcement and employment of
that new Co-CEO. The Executive shall have five (5) business days from receipt of
such written notice in which to submit his notice of termination. Said notice
shall be effected in accordance with Paragraphs 7(c) and 7(e) and shall be
deemed a Notice of Termination for Good Reason for purposes of Paragraph 8(b),
but no Preliminary Notice of Good Reason or waiting period prior to the
effectiveness of such Notice of Termination shall be required under Paragraph
7(c) as a condition to the effectiveness of such notice, and such termination
shall accordingly be effective immediately upon the Company’s receipt of the
notice of termination. Failure of the Executive to provide the above notice of
termination within the applicable five (5) day period shall be deemed an
acceptance of the new Co-CEO, and thereafter the Executive will not have the

2



--------------------------------------------------------------------------------



 



right to assert that the appointment of the new Co-CEO constitutes grounds for a
Good Reason termination hereunder. If Executive becomes the sole CEO, he shall
continue to report directly to the Board, with such duties, responsibilities and
authorities as are commensurate with such position, and any allocation of
responsibilities set forth in attached Exhibit 1 shall cease to apply. The
appointment of the Executive as sole CEO shall not be considered Good Reason
under Section 7.
     3. Except as modified by this Amendment, all the terms and provisions of
the Agreement shall continue in full force and effect.
     IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Amendment to be
executed on its behalf by its duly-authorized officer on the date indicated
below, and the Executive has executed this Amendment on the date indicated
below.

                  CHARLES B. EDELSTEIN       APOLLO GROUP, INC.    
 
               
/s/ Charles B. Edelstein
 
      By:   /s/ Joseph L. D’Amico
 
   
 
               
Date: April 24, 2009
      Title:   President and Chief Operating Officer
 
   
 
               
 
      Date:   April 24, 2009    

3



--------------------------------------------------------------------------------



 



Exhibit 1
(FLOW CHART) [p14801p1480102.gif]

